DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15 and 20 are currently pending. Claims 15 and 20 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed February 11, 2011, with respect to the rejection of Claim 15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chouhan et al. (US 2013/0189106 A1), hereinafter Chouhan, and Bunker (US 6,099,245 A).
As noted in Applicant’s arguments, the previous prior art combination did not expressly teach the temperature nor the specific placement of the scalloping as currently claimed. However, such limitations are considered obvious in view of Chouhan and Bunker as detailed in the rejection below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 05, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a range of temperatures for products of combustion above the claimed range of “at least 2790°F” in Claim 15, does not reasonably provide enablement for temperatures much higher than the lower bound of 2790°F. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding Claim 15, the last lines of the claim recite the “said combustor delivering products of combustion at a first stage vane… said products of combustion are at a temperature of at least 2790°F”. This range is open-ended and allows for any value of temperatures above 2790°F. Claim 15 is non-enabled because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claim, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the amount of direction provided by the inventor, and the existence of working examples. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Paragraph [0004] of McMahan et al. (US 2013/0167543 A1) recites “some known combustors may be increased to temperatures in excess of about 3900°F. However, increased operating temperatures may adversely limit a useful life of the combustor and/or turbine system.” Meanwhile, paragraph [0003] of Lockwood (US 2007/0157595 A1) recites “the heat resistance of the materials that make up the engine components has limited the thermodynamic cycle temperatures. With modern materials and localized cooling, modern gas turbines have been able to achieve combustor outlet temperatures approaching 2500°F.” Accordingly, these 
Upon weight of all these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation to meet the scope of Claim 15 and therefore Claim 15 is not enabled. 
Claim 20 is subsequently dependent upon Claim 15. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, Line 26 refers to “said first area”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is believed this is in reference to the recitation “an area is defined at a downstream end of said upstream turbine rotor”. 
Regarding Claim 15, Line 29 recites “said second performance ratio”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is believed this is in reference to the “second performance quantity”. 
Claim 20 is subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 20, assuming they are enabled and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis et al. (US 2013/0192200 A1), hereinafter Kupratis, in view of Quinn et al. (US 5,785,498 A), hereinafter Quinn, Chouhan et al. (US 2013/0189106 A1), hereinafter Chouhan, and Bunker (US 6,099,245 A), hereinafter Bunker.
Regarding Claim 15, Figure 1 of Kupratis teaches a gas turbine engine comprising: a fan rotor having blades (42) with an outer diameter, said fan rotor having less than or equal to 26 fan blades; said fan rotor driven by a fan drive turbine (of section 46, hereinafter 46) through a gear reduction (48), said fan drive turbine (46) having a plurality of stages of blades, said gear reduction having a gear ratio greater than 2.3:1, and said fan rotor delivering air into a bypass duct as bypass air (B), and into a duct leading to a compressor rotor as core air (C), and a ratio of bypass air to said core air being greater than about 10:1; an upstream turbine rotor (of section 54, hereinafter 54) upstream of said fan drive turbine (46) and driving a compressor rotor (of section 52, hereinafter 52), and said upstream turbine rotor (54) having two stages, and said fan drive turbine rotor (46) having three stages [0041-0045, 0049, 0054]. See also the embodiment of Figure 2 for a specific example of an upstream turbine rotor (54) with two stages and a fan drive turbine rotor (46) with three stages. Said turbine blades in at least one stage of said fan drive turbine rotor (46) being provided with cooling air [0075]. Wherein an area (Ahpt) is defined at a downstream end of said upstream turbine rotor (54), and a second area (Alpt) is defined at a downstream end of said fan drive turbine rotor (46), said upstream turbine rotor (54) rotating at a first speed (Vhpt) and said fan drive turbine rotor (46) rotating at a second speed (Vlpt), and a first performance quantity (PQhpt) of said upstream turbine rotor (54) being defined by said first area (Ahpt) multiplied by said first speed (Vhpt) squared and a second performance quantity (PQlpt) of said fan drive turbine rotor (46) being defined by said second area (Alpt) multiplied by said second speed (Vlpt) squared and said first performance quantity (PQhpt) is less than said second performance ratio (PQlpt) [0082-0086]. Kupratis teaches wherein said second performance quantity (PQlpt) being 57805157673.9 (RPM in)2, which is within the claimed range of greater than or equal to at least 5.0 times 10 squared (RPM in)2 [0085]. Therefore, Kupratis anticipates the claimed range. Figure 1 further shows wherein there is a combustor (56), and said combustor delivering products of combustion to the high pressure turbine (encompasses upstream turbine rotor) [0048]. Figure 10 shows the high pressure turbine has a first stage vane (104) upstream of said upstream turbine rotor (54) [0077]. The claimed ranges of gear ratio greater than or equal to 3.06:1 and bypass air to said core air ratio greater than or equal to 12:1 lie within the taught ranges of a gear ratio greater than about 2.3:1 and a bypass ratio greater than about 10:1. According to MPEP 2144.05, I, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Therefore, arriving at the claimed ranges, which lie within those taught by Kupratis, would have been obvious to one of ordinary skill in the art. 
Kupratis is silent regarding the exact diameter of the fan. However, the claimed fan size would have been obvious in view of Quinn. 
 Quinn teaches that high thrust engines are designed and built with fan diameters ranging in size from about 100 inches to 124 inches. The longer fan blades are one of the features that help contribute to an increased efficiency (Col. 1, Lines 35-39). Therefore, not only is the typical use of a diameter of 100 inches to 124 inches known in the art, the diameter also benefits the efficiency of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Kupratis such that the outer diameter of the blades have a diameter of 100 inches to 124 inches as suggested by Quinn, since this is the known size of fan blades used in high thrust engines and provides the benefit of improved efficiency. The range of 100 inches to 124 inches is within the claimed range of greater than or equal to 77 inches and less than or equal to 135 inches, therefore the claimed range is met by the combination of Kupratis-Quinn. 

Figure 2 of Chouhan teaches at least one stage of a fan drive turbine rotor (of 18) having a radially outer platform (50). Figures 5-8 show embodiments with said radially outer platform (50) being provided with scalloping to reduce the weight of said turbine blades (22) in said at least one stage, said scalloping provided on an underside of a trailing edge (156) of said radially outer platform (50) [0036]. It is noted that the underside is included in the whole of the trailing edge portion, which is scalloped. The platform (called tip shroud) helps meet performance requirements by reducing leakage, but may cause elevated stress [0002]. Scalloping provided helps reduce the weight of the shroud while still maintaining the shroud’s function, improving the performance of the turbine while reducing centrifugal loading, resulting in improved efficiency [0037]. 
It would have been obvious to one of ordinary skill in the art to further modify the turbine taught by Kupratis-Quinn such that at least one stage of said fan drive turbine rotor has a radially outer platform with scalloping provided on an underside of a trailing edge of said radially outer platform as suggested by Chouhan, to provide the benefits of reducing leakage with the shroud and reducing centrifugal loading with the scalloping to improve overall efficiency. 
Kupratis teaches wherein said gas turbine engine is for use on an aircraft [0049]. 
Kupratis is silent regarding how many aisles the aircraft has. 
However, since the engine is capable for use on an aircraft in general, it is expected for the engine to be capable of use on a single aisle aircraft. The engine taught by Kupratis-Quinn-
Kupratis is silent regarding the temperature of products of combustion as claimed. However, the temperature of at least 2790°F would have been obvious in view of Bunker.
Figure 1 of Bunker teaches a first stage vane (102) upstream of an upstream turbine rotor (104) (Col. 2, Lines 43-49). The vane (202 in Fig.2) receives products of combustion at a temperature of at least 3000°F (3000 or more). Higher temperatures are desirable to increase the efficiency of the turbine (Col. 5, Lines 26-44). It is noted that the range of at least 3000°F is within claimed range of at least 2790°F, therefore the claimed range is anticipated by the teachings of Bunker (see MPEP 2131.03 regarding anticipation of ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Kuprtis-Quinn-Chouhan such that the products of combustion are at a temperature of at least 3000°F as suggested by Bunker, to provide the benefit of increased turbine efficiency. The claimed range of at least 2790°F is anticipated by the range of at least 3000°F. 
Regarding Claim 20, Kupratis, Quinn, Chouhan, and Bunker teach the gas turbine engine as set forth in Claim 15. 
Kupratis teaches wherein said at least one stage of said fan drive turbine (46) includes all three stages, as noted by the general teaching of cooling in paragraph [0075]. 
Furthermore, for purposes of expediting prosecution, if it is assumed that the teachings are silent regarding the applicability to all stages, paragraph [0075] of Kupratis notes that having one of the stages being provided with cooling air results in the benefits of increased efficiency due to the improved thermal properties. One of ordinary skill would recognize providing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Kupratis-Quinn-Chouhan-Bunker such that said at least one stage includes all three stages as suggested by Kupratis and Bunker, to provide the benefits of improved thermal properties (noted in Kupratis) and performance (noted in Chouhan) to all stages of the engine for better efficiency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745